Exhibit PUGET SOUND ENERGY, INC. DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS As Amended and Restated Effective January 1, 2009 TABLE OF CONTENTS PURPOSE 1. DEFINITIONS 2. ENROLLMENT, PARTICIPATION 2.1 Enrollment Requirements 2.2 Participation 3. DEFERRAL ELECTIONS; COMPANY CONTRIBUTIONS 3.1 Election to Defer 3.2 Withholding of Annual Deferral Amounts 4. VESTING; CREDITING; TAXES 4.1 Vesting 4.2 Crediting or Debiting of Account Balances (a) Selection of Measurement Funds (b) Measurement Funds (c) Crediting or Debiting Method; Form and Amount of Payment (d) No Actual Investment 4.3 Self-Employment and Other Taxes 4.4 Withholding 5. INTERIM PAYMENTS; UNFORESEEABLE FINANCIAL EMERGENCIES 5.1 Interim Payments 5.2 Other Benefits Take Precedence over Interim Payments 5.3 Payments and Cancellations for Unforeseeable Financial Emergencies 6. RETIREMENT BENEFIT 6.1 Retirement Benefit 6.2 Payment of Retirement Benefit 6.3 Death Prior to Completion of Retirement Benefit 7. DEATH PRIOR TO RETIREMENT 7.1 Pre-Retirement Survivor Benefit 7.2 Payment of Pre-Retirement Survivor Benefit 8. DISABILITY 9. DIRECTOR STOCK PLAN DEFERRAL ACCOUNT BENEFIT 9.1 Director Stock Plan Deferral Account Benefit 9.2 Payment of Director Stock Plan Deferral Account Benefit 9.3 Death Prior to Completion of Director Stock Plan Deferral Account Benefit 10. BENEFICIARY DESIGNATION 10.1 Beneficiary 10.2 Change; Spousal Consent 10.3 No Beneficiary Designation 10.4 Doubt as to Beneficiary 10.5 Discharge of Obligations 11. TERMINATION, AMENDMENT OR MODIFICATION 11.1 Termination 11.2 Amendment 11.3 Effect of Payment 12. ADMINISTRATION 12.1 Committee Duties 12.2 Administrative Committee; Agents 12.3 Binding Effect of Decisions 12.4 Indemnity of Committee and Administrative Committee 13. CLAIMS PROCEDURES 13.1 Presentation of Claim 13.2 Notification of Decision 13.3 Legal Action 14. TRUST 14.1 Establishment of the Trust 14.2 Relationship of the Plan and the Trust 14.3 Distributions from the Trust 15. MISCELLANEOUS 15.1 Status of Plan 15.2 Unsecured General Creditor 15.3 Company's Liability 15.4 Nonassignability 15.5 Furnishing Information 15.6 Captions 15.7 Governing Law 15.8 Notice 15.9 Successors 15.10 Validity 15.11 Incompetence 15.12 Court Order 15.13 Insurance 15.14 Compliance with Code Section 409A PUGET SOUND ENERGY, INC. DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS As Amended and Restated Effective January 1, 2009 PURPOSE The growth and success of Puget Sound Energy, Inc. (the "Company") depends on its ability to attract and retain the services of Directors of the highest competence, and to provide incentives that motivate the continued and effective service and contributions of such Directors.The purpose of this Plan is to advance the interests of the Company and its shareholders through a deferred compensation program designed to attract, motivate and retain such non-employee Directors.This Plan shall be unfunded for tax purposes. This Plan was originally effective June 16, 1997 and was most recently amended and restated effective October 1, 2000.This amendment and restatement is effective for all amounts deferred on or after January1, 2005 that remain unpaid as of January 1, 2009.All amounts earned and vested as of December 31, 2004 (including with respect to the Director Stock Plan Deferral Account) shall continue to be governed by the terms of the Plan in place as of December 31, 2004 or any earlier date, as applicable, in accordance with then applicable IRS guidance.All amounts earned or vested from January 1, 2005 through December 31, 2008 (including with respect to the Director Stock Plan Deferral Account) shall be governed by this amendment and restatement, as modified by the operations of the Plan during such period in accordance with Code Section 409A and then applicable IRS guidance (including transition relief).No amendment to this Plan on and after January 1, 2005 is intended to, nor shall it be deemed to, apply to other than the terms and conditions of this Plan in effect prior to January 1, 2005 unless expressly provided by such amendment. 1.DEFINITIONS For purposes of this Plan the following words and phrases shall have the meanings indicated, unless a different meaning is clearly indicated by the context: 1.1. Account Balance "Account Balance" shall mean a credit on the records of the Company equal to the sum of the balances in a Participant's Deferral Account.The Account Balance, and each other specified account balance, shall be a bookkeeping entry only and shall be utilized solely for the determination of the amounts due to a Participant or Beneficiary under this Plan. 1.2. Annual Deferral Amount "Annual Deferral Amount" shall mean that portion of Directors Fees that the Participant elects to defer, in accordance with Article3, for any Plan Year.In the event a Participant dies, Retires, or suffers a Disability during a Plan Year, the Annual Deferral Amount for the year shall be the amount actually deferred prior to such event. 1.3. Beneficiary "Beneficiary" shall mean one or more individuals, trusts, estates or other entities designated in accordance with Article9 to receive benefits under this Plan upon the death of a Participant. 1.4. Board "Board" shall mean the board of directors of the Company. 1.5. Code "Code" shall mean the Internal Revenue Code of 1986, as it may be amended from time to time. 1.6. Committee "Committee" shall mean the committee described in Article11, and if an Administrative Committee has been appointed pursuant to Article11 shall include such Administrative Committee. 1.7. Company "Company" shall mean Puget Sound Energy, Inc., a Washington corporation, and any successor to all or substantially all of the Company’s assets or business. 1.8.
